        Case 6:20-cv-00666-ADA Document 56 Filed 09/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


HEALTH DISCOVERY CORPORATION              §
                                          §      CIVIL NO:
vs.                                       §      WA:20-CV-00666-ADA
                                          §
INTEL CORPORATION                         §

                ORDER RESETTING MOTION HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                       reset for
MOTION HEARING by Zoom
                   Zoom on Tuesday, September 28, 2021 at 11:00 AM.

       IT                     21st day of September, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
